ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 19 October 2021. As directed by the amendment: Claims 1, 11, and 20 have been amended, no claims have been cancelled, and no claims have been added. Claims 20-24 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims significantly alter the scope of the independent Claims 1 and 11, and would require further consideration and/or search. Furthermore, they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Therefore, the amendments to the claims have NOT been entered by the Examiner. 
Response to Arguments
The Applicant's arguments filed in the After Final Response filed 19 October 2021 have been fully considered. 
The Examiner agrees with the Applicant’s particular arguments (Pages 10-12 of After Final Response) that the claims as amended would overcome the previous 35 USC 103 rejections of Claims 1 and 11, since neither Coles et al. nor Hou et al. specifically discloses that “receiv[ing] a patient’s currently measured intrinsic A-V delay” (as recited in Claims 1 and 11 as amended) is performed separately and before the monitoring steps during the plurality of diagnostic A-V delays, which are then used to 
In addition, with respect to Claims 5, 6, 15, and 16, the Examiner acknowledges the Applicant’s statement on the record (Page 14 of After Final Response) that the previously cited Ghosh et al. reference and the present application were, not later than the effective filing date of the claimed invention, owned by or subject to an obligation of assignment to Medtronic, Inc.. Therefore, the Ghosh et al. reference would quality for a 35 USC 102(b)(2)(c) exception, and would be withdrawn as prior art. 
Furthermore, the Double Patenting rejections have not been addressed. The Applicant has requested that these rejections be held in abeyance until allowable subject matter has been indicated. Claims 1-19 remain provisionally rejection under the claims of co-pending US Application No. 16/815120. 
The Examiner agrees with the Applicant’s arguments that the claims as amended would overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-19. However, it is noted that the newly added limitations “receiv[ing] a patient’s currently measured intrinsic A-V delay” to Claims 1 and 11 may be considered to render the claims indefinite, because the claims now require that “a patient’s currently 
Therefore, the amendments have NOT been entered, and Claims 1-19 remain rejected as described in the previous Final Rejection Office Action mailed 20 August 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792